In a proceeding pursuant to section 618 of the Insurance Law for leave to bring an action against appellant, the appeal is from an order of the Supreme Court, Queens County, dated April 25, 1972, which granted the application. Order reversed, without *557costs, and proceeding remitted to Special Term for a hearing and a new determination in accordance with the views set forth herein. Respondent claims that her infant daughter was injured when hit by a truck which ran through a red traffic light and failed to stop after the accident. It is further claimed that the hospital emergency room record indicates that a certain patrolman (identified by a shield number) was notified and that this constitutes the notification to the Police Department within 24 hours required by the statute (Insurance Law, § 608, subd. [b]). On the other hand, appellant claims the patrolman in question denied knowledge of the accident and the police have no report thereof. In our opinion, a triable issue of fact is presented whether the required notification to the Police Department was given (Matter of Edwards v. MVAIC, 36 A D 2d 841). Munder, Acting P. J., Martuscello, Gulotta, Brennan and Benjamin, JJ., concur.